118 Ga. App. 540 (1968)
164 S.E.2d 312
TENNECO OIL COMPANY
v.
MULLIS.
43975.
Court of Appeals of Georgia.
Submitted October 9, 1968.
Decided October 24, 1968.
*541 Eric L. Jones, Paul J. Jones, Jr., for appellant.
Maurice Byers, for appellee.
JORDAN, Presiding Judge.
An appeal from an order overruling a motion to dismiss a complaint for failure to state a claim upon which relief can be granted, not certified by the lower court within ten days of entry thereof for immediate review, is not subject to direct appeal. See Section 1 of the Appellate Practice Act of 1965, as amended (Ga. L. 1965, p. 18; Ga. L. 1968, pp. 1072, 1073; Code Ann. § 6-701); Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758); Nugent v. Willis, 118 Ga. App. 335.
Appeal dismissed. Pannell and Deen, JJ., concur.